Woods, J.
The appellant Avas convicted and adjudged to pay a fine of $75 upon a charge of having unlawfully removed *3584he rails and stakes composing a fence, from the land of James Ricketts. R. S. 1881, section 1961. The -affidavit and information are substantially the same as in the case of Dorrell v. State, 80 Ind. 566, and by the authority of that case are held good.
The appellant complains of the admission in evidence of the papers, proceedings and judgment of the Ohio Circuit ■Court, in an action in ejectment, wherein the prosecuting witness obtained against the appellant and another a judgment for the recovery of the possession of the land, from which the appellant removed the fence as charged; and further complains that the court misdirected the jury in refei’ence to that evidence.
So far as necessary to be stated, the instructions excepted to by the appellant were to the effect that if, “ by an action in the circuit court between them, the lines and boundaries of the lands were determined and established by the judgment and order of such court, and Ricketts found to be the owner ■of certain lands therein described, and such judgment is still in force, unreversed and not appealed from, the lines so found by the court in the judgment would be the line dividing the lands and the lines that should be recognized by them.”
“We refer on this point,” say counsel, “ to Glenn v. State, ex rel., 46 Ind. 368, and the authorities therein cited. These judgments were not offered merely to prove the fact that such judgments were rendered, but to prove the ownership of the land, the location of the line, and the ownership of the rails, ■etc. Prof. Greenleaf, after stating the inadmissibility of judgments in criminal causes, on the trial of civil causes, ;.says: ‘The same principles render a judgment in a civil action inadmissible evidence in a criminal prosecution.’ Vol. 1, section 547, seventh edition. Various reasons are given for the rule, and, amongst others, that civil causes are decided upon a preponderance of the evidence, while in criminal causes fhe evidence must prove the fact beyond a reasonable doubt.”
We do not question the authorities cited, but are of opinion *359that they are not applicable to the case presented. The judgments which were admitted in evidence were rendered more than a year before the trial, and before the commission of the ■offence with which the appellant stood charged, and they settled beyond dispute, as between the prosecuting witness and the appellant, the position of the dividing line between their lands at the date of the judgment, and consequently at the date of the appellant’s trespass, unless there had occurred in ■the mean time a change in the location. The judgment was, therefore not less significant, nor less admissible on behalf of the State, in the criminal prosecution, than would have been a final agreement between the parties establishing the line in the place where it was adjudged to be.
If the appellant had been prosecuted for an act committed before the rendition of the civil judgment, then, in reason as well as by authority, the evidence would not have been admissible. But, as is well and accurately stated in the case of Maple v. Beach, 43 Ind. 51, “A judgment is always evidence of the fact that such a judgment has been given, and of the legal consequences which result from that fact: 1 Starkie Ev. 317; 1 Greenl. Ev., section 538. This is true whether the person against whom it is offered as evidence was a party to the action in which it was rendered or not.” See, also, Queen v. Hickling, 7 Q. B. 880. And so, in this case, whatever theretofore may have been the true location of the boundary line between the lands of the appellant and those of his prosecutor, from the time that judgment was rendered the line thereby ■defined became the true line. This was the consequence of the judgment, and hence the judgment was admissible, not •only as evidence of, but as constituting, the fact, and excluding all enquiry on the subject into facts antedating the judgment.
It is claimed that the evidence did not warrant the verdict. Citing Dawson v. State, 52 Ind. 478, and Palmer v. State, 45 Ind. 388, counsel insist that it is an effort on the part of the prosecuting witness to try the title to real estate by a criminal prosecution, which ought not to be encouraged. The facts *360shown in the record do not warrant such a view of the case.. It appears that before resorting to a criminal prosecution the-prosecutor obtained in civil actions, prosecuted in his own name,, two judgments against the appellant, declaring his title to and right to possession of the disputed ground, one of the judgments being rendered in January, 1880, and the other in January, 1881, and, by virtue of a writ of possession upon each of said judgments, was twice successively put in actual possession by the sheriff. But these judgments and acts of the-sheriff the appellant seems to have regarded with contempt and defiance. Testifying in his own behalf in this case he said: “ The sheriff put Ricketts in possession of the land, he built that fence on, but he did not keep in possession long,, nor keep the fence there either. I took the possession and; claim to have it now.”
We can not, in view of these facts, say that there has been an abuse of the criminal process and powers of the court for the furtherance of private ends.
Judgment affirmed, with costs.